United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glidden, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1916
Issued: March 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 29, 2016 appellant filed a timely appeal from a September 6, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury
causally related to an accepted March 19, 2016 employment incident.
FACTUAL HISTORY
On March 21, 2016 appellant, then a 61-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that, on March 19, 2016, he strained his left hip and buttocks
in a work-related motor vehicle accident. He indicated that his vehicle rolled over at 12:45 p.m.
1

5 U.S.C. § 8101 et seq.

Appellant stopped work on March 19, 2016 and returned to work on March 21, 2016. The
employing establishment indicated that appellant was in the performance of duty at the time of
the alleged incident/injury. It also noted that appellant had not submitted any medical evidence
with his filed claim.
In an April 13, 2016 development letter, OWCP advised appellant that it had not received
any documentation to support his claim. It informed him of the type of medical evidence needed
to support his claim and requested that he submit such evidence within 30 days.
In response, OWCP received a March 19, 2016 ambulance run report and pre-hospital
care report. The paramedic who authored the report noted that, when the ambulance arrived on
the scene, appellant was observed standing talking to firemen. Appellant was alert, conscious,
and in no acute distress. He was reportedly backing his vehicle up when his back tires started to
get into the soft portion of the roadway. While attempting to correct the vehicle, appellant was
drawn further into the ditch. His vehicle tipped up on its side and then returned back to all four
wheels. There was a crack in the windshield and a small bump was observed on appellant’s
head, above the left eye.2 In the ambulance, appellant was noted to be hypertensive. However, a
short while later his blood pressure began to return to normal. Appellant initially declined to be
transported to the hospital for emergency treatment. His postmaster and spouse arrived on the
scene, and both encouraged appellant to go to the emergency room (ER), which he did. Upon
arrival at the ER, appellant was noted to be alert, conscious, pink in appearance, and breathing
normal. He rated the pain above his left eye as 1 out of 10.3
By decision dated May 18, 2016, OWCP accepted that the March 19, 2016 incident
occurred as alleged, but denied appellant’s traumatic injury claim because he had not submitted
medical evidence containing a diagnosis in connection with the injury and/or event.
OWCP subsequently received appellant’s March 19, 2016 ER treatment records.
Appellant’s diagnosis was left hip pain due to work-related motor vehicle accident. He was also
noted to have a lump on his forehead, but there was no pain. The reported history of injury noted
that appellant was not belted in the vehicle, and when it tipped up on two wheels and then
returned to all four, appellant hit his forehead on either the windshield or the side window.
Appellant had a prior history of chronic back pain, hypertension, and elevated cholesterol.
In a March 19, 2016 narrative report, Dr. Thomas B. Prebble, an emergency medicine
specialist, provided an impression of left hip pain, soft tissue injury, and mild hypertension. He
noted that appellant came to the ER for evaluation of injuries sustained in a low-risk motor
vehicle accident. X-rays of the left hip and pelvis were negative for displaced fracture,
dislocation, or other post-traumatic injury. However, there was evidence of lower lumbar spine
degeneration. Dr. Prebble indicated that other than equivocal left hip tenderness, no objective

2

It was described as a “small red area with minimal swelling.”

3
The March 19, 2016 prehospital care report was prepared by John Kaliska, a critical care transport paramedic
(CCT-P).

2

abnormality was noted.4 Appellant had been offered an analgesic, but he declined. He was
discharged that same day, and advised to follow-up in one week if necessary.
On June 27, 2016 appellant requested reconsideration.
By decision dated September 6, 2016, OWCP found that appellant had established a
diagnosed condition based on x-ray evidence of lower lumbar spine degeneration. However, it
denied the claim as he had not established causal relationship.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.7 The second component is whether the employment incident
caused a personal injury.8 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.9
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.10 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.11 Additionally, the physician’s opinion
must be expressed in terms of a reasonable degree of medical certainty, and must be supported
by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factor(s).12
4

Appellant represented that his left hip tenderness was “old, from [his] back.”

5

See supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

John J. Carlone, 41 ECAB 354 (1989).

9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

Robert G. Morris, 48 ECAB 238 (1996).

11

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

Id.

3

Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.13
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.14
ANALYSIS
OWCP accepted that the March 19, 2016 employment incident occurred as alleged. It
also found that there was a medical diagnosis in connection with the accepted employment
incident. However, OWCP denied appellant’s traumatic injury claim because the medical
evidence of record was insufficient to establish that the diagnosed lumbar condition was causally
related to the March 19, 2016 employment incident.
In his March 19, 2016 narrative report, Dr. Prebble noted an impression of left hip pain,
soft tissue injury, and mild hypertension. He did not attribute appellant’s hypertension to the
March 19, 2016 motor vehicle accident. Moreover, the ER treatment records indicated that
appellant had a prior history of hypertension. As to Dr. Prebble’s impression of left hip pain, the
Board notes that pain is a symptom, not a medical diagnosis.15
The only firm medical diagnosis was lower lumbar spine degeneration as noted on
appellant’s March 19, 2016 pelvis and left hip x-rays. However, the radiologist who interpreted
the films did not comment on whether the March 19, 2016 motor vehicle accident either caused
or contributed to the diagnosed lumbar condition. Consequently, appellant’s diagnostic studies
are of limited probative value on the issue of causal relationship.16
The Board finds that appellant failed to submit competent medical evidence establishing
causal relationship. Therefore, OWCP properly denied his traumatic injury claim.17
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

14

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a
physician assistant or certified nurse practitioner will be considered medical evidence if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1)
(January 2013).
15

Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical
determination. Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6)
(August 2012).
16

See R.S., Docket No. 17-1139 (issued November 16, 2017); G.M., Docket No. 14-2057 (issued May 12, 2015).

17

Deborah L. Beatty, 54 ECAB 340, 341 (2003).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to an accepted March 19, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 6, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 8, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

